DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 03/22/2022, with respect to Claims 33-34 have been fully considered and are persuasive. The objection of Claims 33-34 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 03/22/2022, with respect to the rejection of Claims 15 and 33-34 under 35 U.S.C. § 102 to Baricevic have been fully considered and are persuasive.  The rejection of Claims 15 and 33-34 under 35 U.S.C. § 102 to Baricevic has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 03/22/2022, with respect to the rejection of Claims 15 and 33 under 35 U.S.C. § 102 to Takehara have been fully considered and are persuasive.  The rejection of Claims 15 and 33 under 35 U.S.C. § 102 to Takehara has been withdrawn. 
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, the applicant has argued that Katra does not disclose or suggest "using the acquired correlation as a reference for evaluation, determine the condition of the body water content in the specific part based on a change in a relationship between a weight value of the body weight of the user and a bioimpedance value of the bioimpedance of the specific part with respect to the reference". The examiner respectfully disagrees. The applicant’s specification ([0036]) clearly discloses a change in a relationship between the bioimpedance value of the bioimpedance of the user with respect to a reference bioimpedance value, which is obtained using the acquired correlation ([0034]). The amended claim does not specify how exactly the change is found. When also considering that Katra clearly teaches using the upper and lower boundaries derived from the reference line as a reference to determine when a body composition is "too dry” or “too wet" in Fig. 2E, and tracks these body water changes based on updated bioimpedance measurements in Fig. 2F, it is concluded that Katra discloses "using the acquired correlation as a reference for evaluation, determine the condition of the body water content in the specific part based on a change in a relationship between a weight value of the body weight of the user and a bioimpedance value of the bioimpedance of the specific part with respect to the reference".
The rejections of Claims 18 and 24, 19-20 and 22-23, and 31-32 by virtue of dependence on Claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17, 21, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katra et al (US 2011/0245711 Al, hereinafter Katra).
Regarding Claim 15, Katra discloses a condition evaluation device comprising a processor (Element 146, Figs. 2B-2C) configured to: acquire a body weight of a user (“For example, a patient’s…weight, BMI…can be used…to yield a patent specific outcomes target”, [0052]; one of the desired outcomes of this disclosure is an optimal hydration); 
acquire a bioimpedance (“At least one processor receives the measured impedance…”, [0008]) of a specific part in the user (under broadest reasonable interpretation, a bioimpedance of a human body means a bioimpedance of a specific part was acquired as well); 
evaluate a condition of a body water content in the specific part (“The adjusted impedance over time may be shown in relation to the upper adjusted marker (too dry) and the lower adjusted marker (too wet)”, [0103]; the measured impedance indicates whether the body water content is too much “too wet” or too little “too dry”; by determining the body water content change of the body, the body water content change of a specific part is also found) based on the body weight of the user and the bioimpedance of the specific part (Fig. 2F; the adjusted bioimpedance is adjusted based off the regression lines in Fig. 2E, [0103]), 
acquire a correlation between the body weight and the bioimpedance of the specific part (Figs. 2E, 2F, and Fig. 4; under broadest reasonable interpretation, acquiring a correlation between the body weight and the bioimpedance of a human body means a correlation between the body weight and the bioimpedance of a specific part was acquired as well); and 
using the acquired correlation as a reference for evaluation (“The correspondence of impedance with body mass index can be used to establish the upper and lower markers and "optimal" hydration”, [0102]), determine the condition of the body water content in the specific part (“The adjusted impedance over time may be shown in relation to the upper adjusted marker (too dry) and the lower adjusted marker (too wet)”, [0103]; the measured impedance indicates whether the body water content is too much “too wet” or too little “too dry”; by determining the body water content change of the body, the body water content change of a specific part is also found) based on a change in a relationship between a weight value of the body weight of the user and a bioimpedance value of the bioimpedance of the specific part with respect to the reference (Fig. 2F; the adjusted bioimpedance is adjusted based off the regression lines in Fig. 2E, [0103]; as the adjusted bioimpedance changes over the measurement period (“daily measurements...over…four weeks”, [0103]), the relationship between the weight value of the body weight of the user and the bioimpedance value of the bioimpedance of the user changes with respect to the reference).
Regarding Claim 16, Katra discloses the condition evaluation device according to claim 15, wherein the processor is configured to: acquire a regression line indicating the correlation between the body weight and the bioimpedance of the specific body part (Fig. 2E; BMI is correlated to body weight; this bioimpedance includes the bioimpedance of the specific part), and
determine the condition of the specific part by using the weight value of the body weight of the user (“BMI”, Fig. 2E; without further clarification, a BMI can be considered a “weight value” of a user; also, BMI takes into account the measured body weight of the user), the bioimpedance value of the bioimpedance of the specific part (“The correspondence of impedance with body mass index can be used to establish the upper and lower markers and "optimal" hydration.”, [0102]; the bioimpedance includes the bioimpedance of the specific part), and the regression line (“the regression line can be used to determine the "optimal" hydration based on the body mass index.”, [0102]).
Regarding Claim 17, Katra discloses the condition evaluation device according to claim 16, wherein 
the condition of the specific part includes a condition involving a change in the body water content in the specific part (“The adherent device provides ongoing impedance measurements that can be used to characterize the patient's hydration level, breathing, and other parameters, and to monitor changes in the patient's parameters.”, [0138]; this implies a change in hydration level is determined), and 
the processor is configured to calculate a body water content change level indicating a level of the change in the body water content in the specific part (Fig. 2D; the position of the marker is the level of change from the previous marker position).
Regarding Claim 21, Katra discloses the condition evaluation device according to claim 17, wherein the processor is configured to determine that the specific part is under a condition involving a change in the body water content (“Too Wet”, Fig. 2F), when the bioimpedance value of the user corresponding to the weight value of the body weight of the user is below a value on the regression line corresponding to the weight value of the body weight of the user (“Too Wet”, Fig. 2F; “The adjusted impedance over time may be shown in relation to…the lower adjusted marker”, [0103]; Figs. 2E and 2F can be used in connection with each other, [0103]).
Regarding Claim 33, Katra discloses a condition evaluation method comprising:
a body weight acquisition step of acquiring a body weight of a user (“For example, a patient’s…weight, BMI…can be used…to yield a patent specific outcomes target”, [0052]; BMI includes the measured body weight value of the user); 
an impedance acquisition step of acquiring a bioimpedance (“At least one processor receives the measured impedance…”, [0008]) of a specific part in the user (under broadest reasonable interpretation, a bioimpedance of a human body means a bioimpedance of a specific part was acquired as well); and 
AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 8Serial Number: 16/958,498Dkt: 8502-5003Filing Date: June 26, 2020an evaluation step of evaluating a condition of a body water content in the specific part (“The adjusted impedance over time may be shown in relation to the upper adjusted marker (too dry) and the lower adjusted marker (too wet)”, [0103]; the measured impedance indicates whether the body water content is too much “too wet” or too little “too dry”; by determining the body water content change of the body, the body water content change of a specific part is also found) based on the body weight of the user and the bioimpedance of the specific part (Fig. 2F; the adjusted bioimpedance is adjusted based off the regression lines in Fig. 2E, [0103]), wherein 
the evaluation step includes: 
acquiring a correlation between the body weight and the bioimpedance of the specific part (Figs. 2E, 2F, and Fig. 4; under broadest reasonable interpretation, acquiring a correlation between the body weight and the bioimpedance of a human body means a correlation between the body weight and the bioimpedance of a specific part was acquired as well); and 
using the acquired correlation as a reference for evaluation (“The correspondence of impedance with body mass index can be used to establish the upper and lower markers and "optimal" hydration”, [0102]), determining the condition of the body water content in the specific part (“The adjusted impedance over time may be shown in relation to the upper adjusted marker (too dry) and the lower adjusted marker (too wet)”, [0103]; the measured impedance indicates whether the body water content is too much “too wet” or too little “too dry”; by determining the body water content change of the body, the body water content change of a specific part is also found) based on a change in a relationship between a weight value of the body weight of the user and a bioimpedance value of the bioimpedance of the specific part with respect to the reference (Fig. 2F; the adjusted bioimpedance is adjusted based off the regression lines in Fig. 2E, [0103]; as the adjusted bioimpedance changes over the measurement period (“daily measurements...over…four weeks”, [0103]), the relationship between the weight value of the body weight of the user and the bioimpedance value of the bioimpedance of the user changes with respect to the reference).  
Regarding Claim 34, Katra discloses a non-transitory computer-readable recording medium including a program (“The processor system, as described above, may comprise instructions of a computer program embedded thereon so as to perform many of the steps of the method 300”, [0133]) configured to cause a computer to execute: 
a body weight acquisition step of acquiring a body weight of a user (“For example, a patient’s…weight, BMI…can be used…to yield a patent specific outcomes target”, [0052]; BMI includes the measured body weight value of the user); 
an impedance acquisition step of acquiring a bioimpedance (“At least one processor receives the measured impedance…”, [0008]) of a specific part in the user (under broadest reasonable interpretation, a bioimpedance of a human body means a bioimpedance of a specific part was acquired as well); and 
AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 8Serial Number: 16/958,498Dkt: 8502-5003Filing Date: June 26, 2020an evaluation step of evaluating a condition of a body water content in the specific part (“The adjusted impedance over time may be shown in relation to the upper adjusted marker (too dry) and the lower adjusted marker (too wet)”, [0103]; the measured impedance indicates whether the body water content is too much “too wet” or too little “too dry”; by determining the body water content change of the body, the body water content change of a specific part is also found) based on the body weight of the user and the bioimpedance of the specific part (Fig. 2F; the adjusted bioimpedance is adjusted based off the regression lines in Fig. 2E, [0103]), wherein 
the evaluation step includes: 
acquiring a correlation between the body weight and the bioimpedance of the specific part (Figs. 2E, 2F, and Fig. 4; under broadest reasonable interpretation, acquiring a correlation between the body weight and the bioimpedance of a human body means a correlation between the body weight and the bioimpedance of a specific part was acquired as well); and 
using the acquired correlation as a reference for evaluation (“The correspondence of impedance with body mass index can be used to establish the upper and lower markers and "optimal" hydration”, [0102]), determining the condition of the body water content in the specific part (“The adjusted impedance over time may be shown in relation to the upper adjusted marker (too dry) and the lower adjusted marker (too wet)”, [0103]; the measured impedance indicates whether the body water content is too much “too wet” or too little “too dry”; by determining the body water content change of the body, the body water content change of a specific part is also found) based on a change in a relationship between a weight value of the body weight of the user and a bioimpedance value of the bioimpedance of the specific part with respect to the reference (Fig. 2F; the adjusted bioimpedance is adjusted based off the regression lines in Fig. 2E, [0103]; as the adjusted bioimpedance changes over the measurement period (“daily measurements...over…four weeks”, [0103]), the relationship between the weight value of the body weight of the user and the bioimpedance value of the bioimpedance of the user changes with respect to the reference).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Katra in view of Baricevic et al (US 2020/0113479 A1, hereinafter Baricevic).
Regarding Claim 18, Katra discloses the condition evaluation device according to claim 17. Katra discloses the claimed invention except for expressly disclosing herein the processor is configured to obtain a distance between the regression line and a coordinate point determined by the weight value of the body weight of the user and the bioimpedance value of the bioimpedance of the specific part, and calculate the body water content change level on the basis of the distance. However, Baricevic teaches wherein a processor is configured to obtain a distance (“determining a distance between the position and the reference line”, Abstract) between a regression line (“the line may have been obtained by applying a regression fit to the data”, [0020]) and a coordinate point determined by the extracellular water and intracellular water of the user (“locating a position within the parameter space which corresponds to the associated values of… intracellular water and … extracellular water of the human body or the segment”, Abstract), and calculate the body water content on the basis of the distance (“deriving a mass … of hydration from the determined distance from the reference line for the human body or the segment”, Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Katra, to determine the body water content on the basis of a distance between a regression line and a measurement point, and to do it via ongoing impedance measurements that could be used to characterize the patient's hydration level (as taught in Katra), because it is a known method of determining body water content from known variables, as demonstrated by Baricevic. Furthermore, body weight and impedance are both used in determining correct extracellular water and intracellular water in the first place in Baricevic ([0122]), which implies that both body weight and bioimpedance are correlated to body water content. This would motivate one of ordinary skill in the art to use these two variables instead of extracellular and intracellular water.
Regarding Claim 24, Katra discloses the condition evaluation device according to claim 15. Katra discloses the claimed invention except for expressly disclosing wherein the bioimpedance of the specific part includes at least one of a reactance component and a resistance component in the bioimpedance. However, Baricevic teaches wherein the bioimpedance of the specific part includes at least one of a reactance component and a resistance component in the bioimpedance (“the complex impedance, i.e., resistance and reactance is measured using techniques well known in the art”, [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition evaluation device of Katra, with the reactance and resistance components of the bioimpedance of Baricevic, because the measurement of reactance and resistance are well-understood, conventional, and routine in the art, as indicated by Baricevic (“using techniques well known in the art”, [0083]; this means reactance and resistance themselves must also be well-known in the art).
Claims 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Katra in view of Baricevic, and further in view of Uchiyama et al (US 2013/0303935 Al, hereinafter Uchiyama) and Chetham (US 2009/0043222 Al, hereinafter Chetham).
Regarding Claim 19, modified Katra discloses the condition evaluation device according to claim 18, wherein the bioimpedance of the specific part in the user includes a bioimpedance of a left side part in the user and a bioimpedance of a right side part in the user (under broadest reasonable interpretation, a bioimpedance of a human body means a bioimpedance of a left side part in the user and a bioimpedance of a right side part in the user was acquired as well). Modified Katra discloses the claimed invention except for expressly disclosing wherein the processor is configured to: 
obtain, on a basis of first acquisition data indicating in time series a left coordinate point determined by the body weight of the user and the bioimpedance of the left side part, a vector of the left coordinate point; 
obtain, on a basis of second acquisition data indicating in time series a right coordinate point determined by the body weight of the user and the bioimpedance of the right side part, a vector of the right coordinate point; and 
correct the body water content change level based on the vector of the left coordinate point and the vector of the right coordinate point.
However, Uchiyama teaches determining a body weight of a user {0046]), determining a bioimpedance of a right side part (ZAR and ZBR, [0027]), a bioimpedance of a left side part (ZAL and ZBL, [0027]), and wherein a processor (Element 444, Fig. 2) in a condition evaluation device (Element 44, Fig. 2) is configured to correct the body water content change level based on the difference in body composition index values from a left side part of the user and a right side part of the user (“In the second embodiment, the edema index value E is calculated according to the difference in the body composition index value between the right and left limbs.”, [0055]), in order to easily recognize the difference in the degree of progress of the edema between the right and left limbs ([0007]). The applicant’s specification discloses the purpose of correcting the body water content change level based on the vector of the left coordinate point and the vector of the right coordinate point to be to more accurately evaluate the level of inflammation (or edema) on the measured parts of the right and left side. One of ordinary skill in the art would have realized that by implementing a method to easily determine the progress or status of edema between different sides of the body, said device of Katra would be improved in the same way Uchiyama and the applicant’s specification teach (more accurately determining the progress of edema in specific body parts).
Chetham teaches the use of monitoring the difference between vectors (“the difference between…vector impedance values”, [0269] to correlate to body water content change levels (“fluid levels within the subject's body should alter, resulting in a corresponding alteration of the indicator”, [0268]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Katra, by using vectors of the impedance of the left and right sides of the patient to determine body water content change levels, because the use of vectors is a well-known, understood, and conventional mathematical concept used in the art, and one of ordinary skill in the art could have implemented it as part of the processor configuration of Katra, and the results of the implementation would have been predictable (the output of body water content change level).
Regarding Claim 20, modified Katra discloses the condition evaluation device according to claim 19. Modified Katra discloses the claimed invention except for expressly disclosing wherein the processor is further configured to correct the body water content change level on the basis of a difference vector between the vector of the left coordinate point and the vector of the right coordinate point. However, Uchiyama teaches wherein the processor is further configured to correct the body water content change level on the basis of a difference in body composition index values from a left side part of the user and a right side part of the user (“In the second embodiment, the edema index value E is calculated according to the difference in the body composition index value between the right and left limbs.”, [0055]), in order to easily recognize the difference in the degree of progress of the edema between the right and left limbs ([0007]). The applicant’s specification discloses the purpose of correcting the body water content change level on the basis of a difference vector between the vector of the left coordinate point and the vector of the right coordinate point to be to more accurately evaluate the level of inflammation (or edema) on the measured parts of the right and left side. One of ordinary skill in the art would have realized that by implementing a method to easily determine the progress or status of edema between different sides of the body by using a difference vector, said device of Katra would be improved in the same way Uchiyama and the applicant’s specification teach (more accurately determining the progress of edema in specific body parts).
Regarding Claim 22, modified Katra discloses the condition evaluation device according to claim 19, wherein the processor is configured to determine that the specific part is under a condition involving a change in the body water content (“Too Wet”, Fig. 2F), when the bioimpedance value corresponding to the weight value of the body weight of the user is below a value on the regression line corresponding to the weight value of the body weight of the user (“Too Wet”, Fig. 2F; “The adjusted impedance over time may be shown in relation to…the lower adjusted marker”, [0103]; Figs. 2E and 2F can be used in connection with each other, [0103]).
Regarding Claim 23, modified Katra discloses the condition evaluation device according to claim 20, wherein the processor is configured to determine that the specific part is under a condition involving a change in the body water content (“Too Wet”, Fig. 2F), when the bioimpedance value corresponding to the weight value of the body weight of the user is below a value on the regression line corresponding to the weight value of the body weight of the user (“Too Wet”, Fig. 2F; “The adjusted impedance over time may be shown in relation to…the lower adjusted marker”, [0103]; Figs. 2E and 2F can be used in connection with each other, [0103]).
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Katra in view of Baricevic, and further in view of Gaw et al (JP 5643829 B2, hereinafter Gaw, machine translation used for this rejection is attached).
Regarding Claim 31, Katra discloses the condition evaluation device according to claim 15. Katra discloses the claimed invention except for expressly disclosing wherein the processor is configured to: acquire reactance components in the bioimpedance of an entire body or the specific part in the user by using a plurality of different frequencies; and determine whether the entire body of the user is under a long-term dehydration on the basis of a minimum value of current reactance components at the different frequencies and a minimum value of previous reactance components at the different frequencies. However, Baricevic teaches wherein the processor is configured to: acquire reactance components in the bioimpedance of an entire body or the specific part in the user by using a plurality of different frequencies (“An alternating current/voltage with varying frequency from, e.g., 5 kHz to 1 MHz is applied to the electrodes 22a-d and the complex impedance, i.e., resistance and reactance is measured using techniques well known in the art”, [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition evaluation device of Katra, with the reactance and resistance components of the bioimpedance of Baricevic, because the measurement of reactance and resistance are well-understood, conventional, and routine in the art, as indicated by Baricevic (“using techniques well known in the art”, [0083]; this means reactance and resistance themselves must also be well-known in the art).
Gaw teaches that the reactance at a specific frequency can be used more accurately as an indicator of extracellular fluid level ([17]), and Baricevic teaches that extracellular water is thought to principally reflect hydration status ([0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these two facts that are well-known in the art to configure the processor to interpret a change in minimum reactance frequencies to indicate dehydration because dehydration is related to extracellular water levels, and extracellular water levels are related to reactance, as taught by Gaw and Baricevic. 
Regarding Claim 32, modified Katra discloses the condition evaluation device according to claim 31, and acquiring the reactance components using two frequency points (via the Baricevic modification of Claim 31, at least two frequency points are used). Modified Katra discloses the claimed invention except for expressly disclosing wherein the processor is configured to: calculate a difference absolute value between the reactance components at two frequency points, as the minimum value of the reactance components at the different frequencies. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate a difference absolute value between the reactance components at two frequency points, as the minimum value of the reactance components at the different frequencies because there are a limited number of mathematically correct ways to determine a minimum frequency, and one of ordinary skill the art could have pursued the known potential methods with a reasonable expectation of success, as they are all obvious to try.

Allowable Subject Matter
Claims 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 25, the closest prior art, Non-Patent Literature (NPL) to Nwosu (“The Association of Hydration Status with Physical Signs, Symptoms and Survival in Advanced Cancer—The Use of Bioelectrical Impedance Vector Analysis (BIVA) Technology to Evaluate Fluid Volume in Palliative Care: An Observational Study”, hereinafter Nwosu), teaches a predetermined component normogram indicating a relationship between a reactance component and a resistance component in the bioimpedance of the specific part, but fails to teach wherein when the specific part is determined to be normal on the basis of the body water content change level, correct the body water content change level on the basis of the deviation level.
Regarding Claim 26, the closest prior art, Nwosu, teaches a predetermined component normogram indicating a relationship between a reactance component and a resistance component in the bioimpedance of the specific part, but fails to teach wherein when the specific part is determined to be normal on the basis of the body water content change level, correct the body water content change level on the basis of the deviation level.
Regarding Claim 27, the closest prior art, Nwosu, teaches a predetermined component normogram indicating a relationship between a reactance component and a resistance component in the bioimpedance of the specific part, but fails to teach wherein when the specific part is determined to be normal on the basis of the body water content change level, correct the body water content change level on the basis of the deviation level.
Claim 28 is indicated as allowable by virtue of dependence on Claim 25.
Claim 29 is indicated as allowable by virtue of dependence on Claim 26. 
Claim 30 is indicated as allowable by virtue of dependence on Claim 27.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791